      Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 1 of 27




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION



RARE BREED TRIGGERS, LLC, a
FLORIDA LIMITED LIABILITY                            CASE NO. _____________
COMPANY, and ABC IP LLC, a
DELAWARE LIMITED                                     JURY TRIAL
LIABILITY COMPANY                                    DEMANDED
    Plaintiffs.

      -vs-

BIG DADDY ENTERPRISES, INC.,
a FLORIDA CORPORATION, d/b/a
BIG DADDY UNLIMITED, INC.,
and WIDE OPEN ENTERPRISES,
LLC, a NEW MEXICO LIMITED
LIABILITY COMPANY d/b/a
WIDE OPEN TRIGGERS
     Defendants.




               COMPLAINT FOR PATENT INFRINGEMENT


      This is an action for patent infringement in which Rare Breed Triggers, LLC

(“Rare Breed”) and ABC IP LLC (“ABC”) (collectively, “Plaintiffs”) accuse Big

Daddy Enterprises, Inc., d/b/a Big Daddy Unlimited, Inc. (“BDU”), and Wide

Open Enterprises, LLC d/b/a Wide Open Triggers (“Wide Open”) (collectively,

“Defendants”) of infringing U.S. Patent No. 10,514,223 (“the ’223 Patent”) as

follows:
      Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 2 of 27




                                        PARTIES

1. Rare Breed is a limited liability company organized under the laws of the State

   of Florida with an address at 255 Primera Blvd Suite 160, Lake Mary, FL

   32746.

2. ABC is a limited liability company organized under the laws of the State of

   Delaware with an address at 8 The Green, Suite A, Dover, DE 19901.

3. Upon information and belief, Defendant BDU is a corporation existing under

   the laws of the state of Florida, having a place of business at 7600 NW 5 Pl,

   Gainesville, FL 32607. According to state records, and upon information and

   belief, Big Daddy Enterprises, Inc. is an alter ego of Big Daddy Unlimited, Inc.

   and thus, for purposes of this action, should be treated as such.

4. Upon information and belief, Defendant Wide Open is a limited liability

   company existing under the laws of the state of New Mexico but operating with

   a place of business in the state of Florida. Wide Open operates under the

   business name “Wide Open Triggers” and has a place of business at 491 Oak

   Road, Ocala, FL 34472. According to public records, and upon information and

   belief, Wide Open is an alter ego of BDU, and thus, for purposes of this action,

   should be treated as such.

5. Each named entity in this proceeding shall collectively comprise “the Parties.”




                                         -2-
      Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 3 of 27




                              JURISDICTION AND VENUE

6. This is an action for infringement of the ’223 Patent arising under 35 U.S.C. §§

   271(a)-(b), 281, and 284-85. This Court has subject matter jurisdiction over this

   action under 28 U.S.C. § 1338, which directs that United States District Courts

   shall have original jurisdiction of any civil action arising under any Act of

   Congress relating to patents, and pursuant to 28 U.S.C. § 1331, which pertains

   to civil actions arising under the laws of the United States.

7. Personal jurisdiction and venue over BDU are proper in this District because

   BDU, a Florida corporation, resides in this district.

8. Personal jurisdiction and venue over Wide Open are proper in this District

   because Wide Open is an alter ego of BDU, and thus, Wide Open resides in this

   district.

9. Upon information and belief, Wide Open is subject to this Court’s specific and

   general personal jurisdiction pursuant to due process and/or the Florida Long

   Arm Statute, due at least to Wide Open’s established and substantial business in

   this forum, including Wide Open’s physical place of business being located at

   491 Oak Road, Ocala, FL 34472. Additionally, Wide Open is subject to this

   Court’s jurisdiction for at least the following reasons: (i) a portion of the

   infringements alleged herein taking place in this district; and (ii) Wide Open

   regularly doing or soliciting business, engaging in other persistent courses of



                                         -3-
      Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 4 of 27




   conduct, and/or deriving substantial revenue from goods and services provided

   to individuals in Florida and this Judicial District.

10.Venue is proper in this district pursuant to 28 U.S.C. § 1400(b). BDU has a

   regular and established place of business in this District located at 7600 NW 5

   Pl, Gainesville, FL 32607. Additionally, Wide Open is the alter ego of BDU

   and thus BDU maintains an unusually high degree of control of Wide Open and

   Wide Open’s corporate existence is simply a formality.

                                  BACKGROUND

11. This lawsuit asserts infringement of the ’223 Patent. A true and correct copy of

   the ’223 Patent is attached hereto as Exhibit A.

12.ABC is the current assignee and owner of all right, title and interest in and to

   the ’223 Patent. This assignment has not been recorded at the United States

   Patent and Trademark Office (“USPTO”). Rare Breed has the exclusive right to

   sell products covered by the ’223 Patent.

13.Upon information and belief, Defendants have committed acts of infringement,

   which will be described in more detail below. These acts are in violation of 35

   U.S.C. § 271 and should be considered willful.

14.Upon information and belief, Defendants are the alter ego of one another. BDU

   maintains an unusually high degree of control of Wide Open and Wide Open’s

   corporate existence is simply a formality. The website owned and operated by



                                          -4-
      Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 5 of 27




   Wide Open contains a direct link called “BECOME A DEALER” which is

   merely Big Daddy Unlimited’s “Big Daddy Partners Program.” See Exhibit B.

   In addition, Wide Open interchangeably refers to itself as “Big Daddy

   Unlimited” on its website, touting, “Big Daddy Unlimited is unlike any other

   online gun store. We carry a HUGE selection of guns, gear, ammo, and

   accessories at highly competitive prices.” Id. Defendants also refer to

   themselves interchangeably as “Wide Open Enterprises,” “Wide Open

   Triggers,” and “Big Daddy Unlimited.” The content contained on Wide Open’s

   website is purportedly owned by Big Daddy Enterprises, Inc., which claims

   copyright ownership in a published notice, as shown below. Id.




15.Additionally, in representative screenshots, Wide Open directs its patrons to

   follow BDU on social media, instead of itself, shown below.




                                       -5-
      Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 6 of 27




16.Upon further information and belief, the principals of BDU and Wide Open are

   the same persons. Anthony McKnight, Robin McKnight, and Sherrie McKnight

   (among others) own, direct, operate, and facilitate the business acts for both

   BDU and Wide Open. Those persons may have created a series of shell

   organizations intended to shield each other from liability for actions pursuant to

   their participation in the firearms industry.

17.Upon information and belief, Wide Open operated, and continues to operate a

   business at 491 Oak Road, Ocala, FL 34472. This is evidenced by the receipt of

   a demand letter signed by T. Tidwell on behalf of Wide Open at this address on

   September 1, 2021. See Exhibit C.




                                         -6-
      Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 7 of 27




18.Upon information and belief, infringing triggers ordered online from either the

   Wide Open website or the BDU website are all shipped to the customer by

   BDU.

19.The Parties operate in the firearms industry. Plaintiffs are responsible for

   developing the Forced Reset Trigger (“FRT”), including the FRT-15™ for use

   in the AR-15 weapons platform. The FRT-15™ trigger is one embodiment of

   ’223 Patent’s invention.

20.The Rare Breed FRT-15™ trigger was first introduced to the market in

   December 2020. It is unique, being the only hammer-forced-reset trigger on the

   market and exclusively protected by the ’223 Patent. The unique FRT-15™

   trigger created a new market for the product that did not exist before. The FRT-

   15™ trigger has been the subject of much publicity, consumer interest, and

   vigorous sales.

21.Defendants are responsible for misappropriating Plaintiffs’ proprietary

   technology and selling it as their own in direct competition with Rare Breed.

22.Until recently, BDU was the first and only distributor of the FRT-15™ trigger

   for Rare Breed. But, within a few months of becoming the sole distributor for

   Rare Breed (in May 2021), it formed a competing company, Wide Open, and

   began planning to unfairly compete against Rare Breed by unlawfully copying

   the FRT-15™ trigger and infringing the ’223 Patent.



                                       -7-
      Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 8 of 27




23.Shortly before announcing the coming offering of an infringing trigger, BDU

   refused payment for shipments of Rare Breed product. On information and

   belief, these funds owed to rare breed were used to fund the infringement by

   Wide Open. When Rare Breed learned of the planned infringement, BDU was

   terminated as the distributor.

24.In advance of the first sale date (September 7, 2021), BDU was advertising and

   offering presale of the WOT trigger.




25.On August 31, 2021, counsel for Rare Breed sent a cease and desist demand

   letter to BDU and Wide Open. See Exhibit C. All available public evidence

   indicated that the WOT trigger being offered was covered by claims of the ’223


                                          -8-
      Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 9 of 27




   Patent and could not operate any other way. However, in an abundance of

   caution and because the Plaintiffs did not yet have a specimen to examine, BDU

   and WOT were offered an opportunity to explain how their trigger operated or

   provide a specimen by September 14, 2021. Neither BDU nor Wide Open

   responded.

26.In the meantime, Plaintiffs were able to purchase a specimen WOT Hard Reset

   Trigger from BDU. The specimen was examined carefully and found to be a

   near exact copy of the FRT-15™ trigger BDU had been distributing. It was also

   determined—without question—to be covered by one or more claims of the

   ’223 Patent.

                                  The Invention

27.The ’223 Patent provides a novel device for accelerating the firing sequence of

   any semiautomatic firearm, in contrast to a standard semiautomatic trigger or

   other prior art devices that allow accelerated rate of semiautomatic firing. While

   the ’223 Patent may be adapted to many types of firearms, the Plaintiffs’ FRT-

   15™ trigger was designed as a drop-in replacement particularly to fit AR-15

   pattern firearms.

28.An AR-15 pattern weapon, for example, is considered a semiautomatic firearm.

   In standard semiautomatic firearms, the trigger releases a sear which allows a

   hammer to contact a firing pin and fire a chambered ammunition cartridge, i.e.,



                                        -9-
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 10 of 27




   a “round.” Part of the force that propels the round is used to cycle the rifle’s

   bolt carrier or “action” in a rearward direction which extracts and ejects the

   spent cartridge. Springs at the rear of the bolt carrier act to return the bolt to its

   original firing position (i.e., into battery), and while so returning, a new

   cartridge (i.e., “round”) is placed in the firing chamber. The longitudinal

   reciprocation of the bolt also resets the hammer and enables the weapon to be

   fired again. This process can be seen in the sequence of illustrations below.

29.For background context, the following is a depiction and description of the

   operation of a standard AR-pattern trigger mechanism:




30.The trigger is shown in purple. The hammer is shown in brown. The

   disconnector is shown in green. The bolt carrier is shown in blue.

31.The process is commenced by the trigger being pulled by the user. The trigger

   releases the hammer from the trigger sear and allows the hammer to strike the

   firing pin.

                                         - 10 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 11 of 27




32.A portion of the propellant gas is used to begin the process of sending the bolt

   carrier to the rear of the firearm.




33.The rear-ward movement of bolt carrier cocks the hammer on the disconnector

   and allows the bolt to return into battery with a new round inserted into the

   chamber. While this is happening, in the standard AR-pattern semiautomatic

   trigger, the user can either continue to hold the trigger in a pulled (i.e., fired)




                                         - 11 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 12 of 27




   state or allow the trigger to return to its reset state, in which the sear, rather than

   the disconnector, engages and holds the hammer.


34.The ’223 Patent is an improvement on the above-described technology because

   it makes the disconnector unnecessary by forcibly returning the trigger to the

   reset state.

35.In the standard AR-pattern trigger assembly, the purpose of the disconnector is

   to hold the hammer in a cocked position until the trigger member is reset. The

   disconnector allows the firearm to be fired only a single time when the trigger is

   pulled and held, because the user is not typically able to release the trigger

   rapidly enough so that the sear engages before the bolt carrier or bolt returns to

   its in-battery position. The disconnector prevents the firearm from either firing

   multiple rounds on a single pull of the trigger, or from allowing the hammer to

   simply “follow” the bolt carrier as it returns to battery without firing a second

   round, but leaving the hammer uncocked.

36.The ’223 Patent invention does not require a disconnector in the trigger

   mechanism. The ’223 Patent teaches a forcible reset of the trigger by the

   hammer while the bolt returns to the in-battery position. The ’223 Patent also

   teaches a “locking bar” which limits movement of the trigger. The locking bar

   acts to prevent the trigger from being pulled a second (or subsequent) time until




                                          - 12 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 13 of 27




   the bolt carrier has returned to the in-battery position. This is depicted in the

   illustrations below.

37.The following is a reproduction of a representative trigger assembly according

   to an embodiment of the ’223 Patent:




38.The trigger is shown in red. The hammer is shown in brown. The locking bar is

   shown in green. The bolt carrier is shown in blue.

39.When the trigger is pulled, the hammer is released, which strikes the firing pin




                                       - 13 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 14 of 27




   carried in the bolt carrier.




40.As the round fires, propellant gas pressure causes the action to cycle. This

   begins the process of sending the bolt carrier toward the rear of the firearm.

41.As the bolt carrier moves toward the rear of the firearm, the bolt carrier engages

   with and cocks the hammer. The invention of the ’223 Patent provides that the

   hammer forcibly resets the trigger, overcoming any pressure the user maintains

   against the trigger. Simultaneously, the locking bar engages with the trigger and

   mechanically prevents the shooter from pulling the trigger until the locking bar

   is reset. The locking bar cannot be reset until the bolt carrier returns to its in-

   battery position.

42.As the bolt carrier returns forward to its in-battery position, a new round is

   inserted into the chamber and the bolt closes. As the bolt closes, the bolt carrier




                                        - 14 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 15 of 27




   contacts and pivots the locking bar, freeing the trigger to be pulled again and

   the firing process repeated.

43.The claims of the ’223 Patent define the scope of the invention. For example,

   Claim 4 of the ’223 Patent specifies a housing, a hammer, a trigger member,

   and a locking bar.

                              The Infringing Device

44.Defendants are currently making, using, selling, and/or offering for sale a

   knock-off version of Plaintiffs’ FRT-15™ trigger assembly, which embodies

   the technology claimed in the ’223 Patent.

45.Defendants’ knock-off trigger assembly is called the “WOT Hard Reset

   Trigger” (“the Infringing Device”). Exemplary photographs of it and the Rare

   Breed FRT-15 trigger are shown below:




                                      - 15 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 16 of 27




46.Below is a photograph of internal components, primarily the trigger, hammer,

   locking bar, and springs of the Infringing Device. The cut-outs in the parts, to

   reduce material by “skeletonizing” the parts, and the addition of a guide rod for

   the locking bar spring do not affect the infringing status of the Infringing

   Device.




47.Below is a side-by-side comparison of internal components of the Infringing

   Device (left) and the FRT-15™ trigger (right), exclusive of biasing springs.

   While infringement is determined by comparing the accused device to the

   patent claims, the comparison to the FRT-15™ trigger shows that it is a nearly

   exact knock-off of the product BDU had been distributing for Rare Breed.




                                       - 16 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 17 of 27




48.Defendants’ Infringing Device employs and embodies the technology claimed

   by the ’223 Patent by using the hammer to forcibly reset the trigger and to

   prevent the trigger from being pulled again by virtue of the locking bar

   engaging the trigger until the forward action of the bolt carrier disengages the

   locking bar from the trigger. Furthermore, the Infringing Device is assembled in

   a housing which includes transversely aligned pairs of openings for receiving

   hammer and trigger assembly pins, as specified in Claim 4 of the ’223 Patent.

49.FIG. 2 of the ’223 Patent, shown below, is illustrative of one embodiment of the

   invention. FIG. 2 depicts a “drop-in” trigger assembly (with the housing

   partially cut away).




                                       - 17 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 18 of 27




50.The hammer 18 includes a sear catch 46 that engages the sear 48 on the trigger

   member 26, when cocked.

51.FIG. 3 is representative of one embodiment of the locking bar 62 and its

   relationship with the trigger 28, hammer 18, and bolt carrier 56.




                                       - 18 -
        Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 19 of 27




52.For the reasons discussed in more specificity below, Defendants’ WOT Hard

      Reset Trigger (“the Infringing Device “) infringes at least one claim of the ’223

      Patent and thus, Defendants are liable for patent infringement pursuant to 35

      U.S.C. § 271.

53.In view of the Defendants’ prior relationship with Rare Breed and defiance of

      Rare Breed’s demand letter in advance of commercial sale of the Infringing

      Device, the infringement is willful.

               COUNT I – INFRINGEMENT OF THE ’223 PATENT

54.The allegations set forth in paragraphs 1-53 are fully incorporated into this First

      Count for Relief.

55.Upon information and belief, Defendants have and continue to directly and

      willfully infringe, including through the doctrine of equivalents, at least Claim 4

      of the ’223 Patent by making, using, selling, offering for sale, importing and/or

      providing and causing to be used without authority within the United States, the

      WOT Hard Reset Trigger (the “Infringing Device”). An exemplary comparison

      of the Infringing Device with claim 4 of the ’223 Patent is illustrated in the

      chart below:

56.

Claim Language                               Infringing WOT Hard Reset Trigger
4. For a firearm having a receiver           The WOT trigger is for an AR-pattern
with a fire control mechanism                firearm, which has a lower receiver with a
pocket, assembly pin openings in             fire control pocket, assembly pin openings in

                                              - 19 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 20 of 27




side walls of the pocket, and a bolt   side walls of the pocket, and a bolt carrier
carrier that reciprocates and          that reciprocates and pivotally displaces a
pivotally displaces a hammer when      hammer when cycled.
cycled, a trigger mechanism,
comprising:




a housing having transversely          The WOT trigger includes a housing with
aligned pairs of openings for          transversely aligned pairs of openings for
receiving hammer and trigger           receiving hammer and trigger assembly pins.
assembly pins;




a hammer having a sear notch and       The WOT trigger includes a hammer with a
mounted in the housing to pivot on     sear notch and is mounted in the housing to
a transverse axis between set and      pivot on a transverse axis between set and
released positions;                    released positions.




                                        - 20 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 21 of 27




a trigger member having a sear and   The WOT trigger includes a trigger member
mounted in the housing to pivot on   with a sear and is mounted in the housing to
a transverse axis between set and    pivot on a transverse axis between set and
released positions, the trigger      released positions.
member having a surface positioned
to be contacted by the hammer
when the hammer is displaced by
the bolt carrier when cycled, the
contact causing the trigger member
to be forced to the set position;




                                     The trigger member has a surface positioned
                                     to be contacted by the hammer when the
                                     hammer is displaced by the bolt carrier when
                                     cycled.




                                      - 21 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 22 of 27




                                     The contact causes the trigger member to be
                                     forced to the set position.

a locking bar pivotally mounted in    The WOT trigger includes a locking bar that
the housing and spring biased         is pivotally mounted in the housing.
toward a first position in which the
locking bar mechanically blocks the
trigger member from moving to the
released position, and movable
against the spring bias to a second
position when contacted by the bolt
carrier reaching a substantially in-
battery position in which the trigger
member can be moved by an
external force to the released
position.




                                     The locking bar is spring biased toward a
                                     first position in which the locking bar
                                     mechanically blocks the trigger member
                                     from moving to the released position.



                                      - 22 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 23 of 27




                                      The locking bar is movable against the
                                      spring bias to a second position when
                                      contacted by the bolt carrier reaches a
                                      substantially in-battery position. There, the
                                      trigger member can be moved by an external
                                      force (pull by the trigger finger) to the
                                      released position.




57.The working components of the Infringing Device are functional reproductions

   of the ’223 Patent. This is true when comparing the working components of the

   Infringing Device to the language of the claims, which is the legal standard for

   infringement.



                                       - 23 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 24 of 27




58.Accordingly, the Defendants’ making, using, selling, offering for sale, and/or

   importing of the Infringing Device is a direct infringement of the ’223 Patent.

59.On information and belief, the Infringing Device is marketed to, provided to,

   and/or used by Defendants’ partners, clients, customers, affiliates, subsidiaries,

   alter egos, and assumed business identities within this District.

60.Sales of the Infringing Device directly compete against and unlawfully displace

   sales of the patented Rare Breed FRT-15™ trigger.

61.Upon information and belief, since at least the August 31, 2021, demand letter

   or no later than the filing of this Complaint, Defendants are liable as

   contributory infringers of the ’223 Patent under 35 U.S.C. § 271(c) by offering

   to sell, selling, and importing into the United States components of the

   Infringing Device especially made or adapted for use in an infringement of the

   ’223 Patent. The Infringing Device is a combination of separately fabricated

   and subsequently assembled components which are specifically made in a way

   to enable infringement of the ’223 Patent and is not a staple article of commerce

   suitable for substantial non-infringing use.

62.Defendants’ acts of infringement are willful and for no other purpose than to

   deliberately and irreparably harm Plaintiffs’ business, sales, reputation, and

   good-will. BDU was formerly the product distributor for Rare Breed until

   business relationships soured. The first major (if not sole) product that



                                        - 24 -
     Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 25 of 27




   Defendants brought to market following the split between BDU and Rare Breed

   was the Infringing Device.

63.Plaintiffs have been substantially harmed by Defendants’ infringing activities

   and are entitled to relief including but not limited to a preliminary injunction, a

   permanent injunction, damages adequate to compensate for the infringement,

   being lost profits or no less than a reasonable royalty, treble damages, and

   attorneys’ fees.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court enter:

   a. A judgment in favor of Plaintiffs that Defendants have infringed and induced

       others to infringe the ’223 Patent;

   b. A preliminary injunction enjoining Defendants and their officers, directors,

       agents, servants, affiliates, employees, divisions, branches, subsidiaries,

       parents, and all others acting in active concert therewith from infringement

       or contributing to the infringement of the ’223 Patent during the pendency

       of this case, or other such equitable relief as the Court determines is

       warranted;

   c. A permanent injunction enjoining Defendants and their officers, directors,

       agents, servants, affiliates, employees, divisions, branches, subsidiaries,

       parents, and all others acting in active concert therewith from infringement



                                        - 25 -
      Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 26 of 27




       or contributing to the infringement of the ’223 Patent, or other such

       equitable relief as the Court determines is warranted;

    d. A judgment and order requiring Defendants to pay to Plaintiffs their

       damages, costs, expenses, and prejudgment and post-judgment interest for

       Defendants’ infringement of the ’223 Patent as provided under 35 U.S.C. §

       284, and an accounting of ongoing post-judgment infringement; and

    e. Any and all other relief, at law or equity, to which Plaintiff may show itself

       to be entitled.

                           DEMAND FOR JURY TRIAL

      Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a

trial by jury of any issues so triable by right.




                                          - 26 -
    Case 1:21-cv-00149-RH-GRJ Document 1 Filed 09/15/21 Page 27 of 27




DATED: September 15, 2021     Respectfully submitted,

                              /Kevin C. Maxwell/
                              Kevin C. Maxwell, Esq. (Florida Bar No. 0604976)
                              The Law Office of Kevin C. Maxwell and
                              Associates
                              733 West Colonial Drive
                              Orlando, FL 32804
                              kevincmaxwell@gmail.com
                              T: (407)480-2179
                              F: (407)849-2951


                              Glenn D. Bellamy, Esq. (Ohio Bar No. 0070321)
                              Charles D. Pfister, Esq. (Ohio Bar No. 0097790)
                              Wood Herron & Evans LLP
                              441 Vine Street
                              Suite 2700, Cincinnati OH 45202
                              gbellamy@whe-law.com
                              cpfister@whe-law.com
                              T: (513)241-2324
                              F: (513)241-6234


                              Attorneys for Plaintiffs




                                  - 27 -
